KELLER, Justice,
concurring.
I agree with the majority that Jefferson County’s Innovative Residential Development Regulations (IRDR) unconstitutionally delegate to its Planning Commission the authority to grant “waivers” from its zoning requirements without sufficiently limiting that discretion. I write separately both to address the dissenters’ contention that the IRDR constitute a “floating zone” and to express my opinion that, while the General Assembly has legislatively created a procedure which permits county governments to delegate to their planning commissions the authority to grant variances, the legislature did not grant those governments the authority to rewrite those procedures. In my opinion, Jefferson County’s IRDR fail to pass constitutional muster because they attempt a “short-cut” around the procedures authorized by the General Assembly.
I believe Justice Cooper’s dissenting opinion improperly characterizes the IRDR as a “floating zone” approved by the Jefferson County legislative body. Admittedly, the varied zoning techniques which governments have employed to permit cluster development are difficult to differentiate.1 Although Justice Cooper correctly observes that the effect of the IRDR mimics the effect of “floating zones” approved by this Court in Bellemeade Company v. Priddle2 and Cetrulo v. City of Park Hills,3 not all governmental attempts to permit cluster zoning involve “floating zones,” and similarity alone does not allow us to treat Jefferson County’s IRDR as such a zone.4 It is axiomatic that we must assess the constitutionality of Jefferson County’s chosen cluster zoning procedure, the IRDR, by examining those regulations. The fact that another procedure might be constitutional is irrelevant to our inquiry.
A “floating zone,” is, first and foremost, itself a zoning district and, standing alone, exhibits the characteristics of a zone — legislative preapproval of a specific “kind, location, size, and form of structures[.]”5 “Floating zones” also alter the zone boundaries of the area developed by carving a new zone out of an existing one.6 The IRDR do not specify zoning limitations *458such as minimum lot sizes and widths, floor area ratios, etc., and the IRDR exclusively and repeatedly defer to the requirements of the zoning district in which the proposed IRDR development is to be located.7 The IRDR, therefore, do not create a zone with its own characteristics, but rather purport to allow the Planning Commission to exempt the development from certain zoning requirements of the host district:
In order to promote the purpose of this section, and to permit the greatest possible flexibility in the utilization of innovative residential concepts, the Planning Commission may specifically waive the requirements of any existing zoning district regulation pertaining to:
• — • minimum lot size — minimum lot width
— yard requirements
— distance between buildings
— floor area ratio8
While Jefferson County could have elected to permit residential cluster development through the creation of a “floating zone” which specified certain minimum standards (e.g., density, minimum lot size and width, yard requirements, distance between buildings, floor area ratio, etc.), it chose instead to pursue the same end through its zoning ordinances9 by authorizing the Planning Commission to permit cluster developments through the IRDR’s “waiver” procedure. Accordingly, I do not believe this Court’s prior jurisprudence concerning “floating zones” is germane to the IRDR.
The General Assembly has authorized county governments to empower their *459planning commissions to grant variances from zoning regulations when approving a subdivision plat:
Subdivision regulations shall be based on the comprehensive plan, in those counties which have adopted a comprehensive plan, and all subdivision regulations shall contain:
(6) The text may empower the planning commission to hear and finally decide applications for variances when a proposed development requires a subdivision and one (1) or more variances.
(7) In any regulation adopted pursuant to subsection (6) of this section:
(a) The text shall provide that the planning commission shall assume all powers and duties otherwise exercised by the board of adjustment pursuant to KRS 100.231, 100.233, 100.237, 100.241, 100.243, 100.247, and 100.251 in a circumstance provided for by subsection (6) of this section; and
(b) The text shall provide that the applicant for the subdivision at the time of the filing of the application for the subdivision may elect to have any variance for the same development to be heard and finally decided by the planning commission at the same public hearing set for the subdivision, or by the board of adjustment as otherwise provided for in this chapter.10
In fact, the Metropolitan Subdivision Regulations, adopted by the legislative bodies of both Louisville and Jefferson County, contain such an authorization:
The Commission is hereby empowered to do all lawful things necessary and proper to the complete administration and enforcement of these regulations, including but not limited to the power to hear and finally decide applications for variances when a proposed development requires a subdivision and one (1) or more variances. In considering applications for variances under these regulations, the Planning Commission shall assume all powers and duties otherwise exercised by the Board of Zoning Adjustment pursuant to KRS 100.231, 100.233, 100.237, 100.241, 100.243, 100.244 and 100.251. The applicant for the subdivision, at the time of the filing of the application for the subdivision, may elect to have a variance for the same development to be heard finally decided by the Planning Commission at the same public hearing set for the subdivision,.... 11
Unlike the IRDR “waiver” procedure, however, Section 1.40 of the Metropolitan Subdivision Regulations requires the Planning Commission to “assume all powers and duties otherwise exercised by the Board of Zoning Adjustment pursuant to ... [KRS] 100.243_”12 This includes the duty to make specific findings before granting any variance from zoning requirements.13 The IRDR attempt to allow the Planning Commission to grant variances under a different label (“waivers”) and less stringent criteria. The General Assembly and this Court agree that county and mu-
*460nicipal governments may not achieve even desirable ends by impermissibly conflicting with and “watering down” procedures created by the General Assembly.14 In my opinion, the IRDR unconstitutionally dilute KRS 100.281⅛ delegation procedure, and I therefore join the majority and the trial court in declaring the IRDR void.
LAMBERT, C.J., joins.

. See F. Tinio, Annotation, Zoning: Planned Unit, Cluster, or Greenbelt Zoning, 43 A.L.R.3d 888, 1972 WL 31945 (2000):
Accordingly, a variety of zoning techniques have been adopted which individualize the regulation of land use and permit greater flexibility of regulation than is practicable under orthodox zoning ordinances. Among these are the special permit, ... the exception device, ... the floating zone device, ... and regulations allowing the development of tracts of land in compliance with overall density limitations, but without regard to specific yard, lot coverage, area, or frontage requirement.
Id. (emphasis added).


. Ky., 503 S.W.2d 734 (1973).


. Ky., 524 S.W.2d 628 (1975).


. See Bowie v. Board of County Commissioners of Howard County, 253 Md. 602, 253 A.2d 727, 732, (1969) ("It is true that the ... district has one of the features of a floating zone. It was not in the original zoning ordinance and was not designated on the comprehensive zoning map. This fact, alone, however, would not make it a floating zone.” Id.).


. See K. Karnezis, Annotation, Zoning: Regulations Creating and Placing “Floating Zones, ” 80 A.L.R.3d 95 (1977); Hooper v. Mayor and City Council of Gaithersburg, 270 Md. 628, 313 A.2d 491, 495-6 (1974); Prince George’s County v. M & B Construction Corp., 267 Md. 338, 297 A.2d 683, 694-5 (1972).


. See Karnezis, supra note 5; Summ v. Zoning Commission of Ridgefield, 150 Conn. 79, 186 A.2d 160 (1962).


. See, e.g., Louisville/Jefferson County Development Code § 9.5(A):
Innovative residential proposals developed according to this section may not increase the density in excess of the density permitted in the applicable zone. Innovative residential proposals requiring a density variation will be subject to a zoning amendment to another appropriate zoning classification.
Id. (emphasis added); Id. at § 9.5(B)(1):
Maximum Density: There shall be no more than one dwelling unit on each lot. The number of dwelling units for the entire development may not exceed the number which is theoretically possible according to the rules generally applicable to the zoning district. This is determined by dividing the total acreage by the minimum lot area prescribed for the zoning district.
Id. (emphasis added).


. Id. at § 9.5(C)(1).


. See Kamezis, supra note 5:
Another means of injecting flexibility into zoning regulations is by a device sometimes called cluster zoning, by which provision is made in a zoning ordinance or in subdivision regulations for the development of tracts of land in compliance with the overall density limitations but without regard to
specific yard, lot, coverage, area, or frontage requirements. One court explicitly distinguished cluster developments from floating zones in its holding that a resolution by a county legislative body authorizing cluster development in certain zones within the county was not invalid as contrary to the county charter which prohibited floating zones. The court emphasized that the resolution provided that cluster development was to be a permitted use in certain residential zones and was not the subject matter of any separate zone, as would be the case if a floating zone were involved.
Id. See also 83 Am.Jur.2d Zoning and Planning § 538; Prince George’s County v. M & B Construction Corporation, supra note 5 at 693:
As we analyze the relevant legislation, the District Council exercised its zoning functions in amending the zoning ordinance to provide for cluster development as a permitted use by Resolution 244 and further provided for the implementation of the amendment by means of the subdivision functions already possessed by the Planning Commission and the Planning Board in accordance with adequate guides and standards set forth in the amendatory legislation.
Id.; Rouse v. O’Connell, 78 Misc.2d 82, 82-84, 353 N.Y.S.2d 124, 126-7 (N.Y.Sup.Ct.1974).


. KRS 100.281


. Louisville/Jefferson County Metropolitan Subdivision Regulations, § 1.40.


. Id. Section 1.40.


. See KRS 100.243(1) ("Before any variance is granted, the [Commission] must find that the granting of the variance will not adversely affect the public health, safety or welfare, will not alter the essential character of the general vicinity, will not cause a hazard or a nuisance to the public, and will not allow an unreasonable circumvention of the requirements of the zoning regulations.” Id.).


. See KRS 67.083(6)(b); KRS 82.082(2); Allen v. Hollingsworth, 246 Ky. 812, 56 S.W.2d 530, 532 (1933):
It is a general rule of construction ... that where a particular mode of exercising a power is granted by statute, other modes as by implication are deemed to have been excluded.... 'Powers not conferred are just as plainly prohibited as though expressly forbidden, and when powers are conferred to be exercised in a specified maimer, three is an implied restriction upon the exercise of that power in excess of the grant, or in a manner different from that permitted. Every positive direction to a subordinate tribunal contains an implication against everything contrary to it, or which would tend to frustrate or disappoint the purpose of such direction.’
Id. (quoting Burner v. Jefferson County Fiscal Court, 239 Ky., 613, 40 S.W.2d 271, 273 (1931)) (citations omitted).